Citation Nr: 0836111	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  05-00 213A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial compensable evaluation for sexual 
dysfunction.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1983 to 
December 2003.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in November 2006.  This matter was 
originally on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.

In June 2006, the veteran testified at a travel board hearing 
before the undersigned Chief Veterans Law Judge.  A 
transcript of that hearing is of record.

The Board notes that in April 2007, the RO received a 
statement from the veteran regarding the issue on appeal.  
The veteran stated, "First, I am not service connected for 
sexual dysfunction associated with my spinal cord injury ... 
and I am not seeking an increase.  I am seeking to be service 
connected for this condition based on past medical 
examinations. ..."  The veteran is mistaken, as the May 2004 
rating decision granted service connection for sexual 
dysfunction as secondary to service-connected disability and 
assigned a zero percent disability rating effective January 
1, 2004.  Ordinarily, the Board would have construed this 
statement as a withdrawal of the claim on appeal; however, 
the veteran's representative in July 2008 submitted an 
informal hearing presentation on the issue of entitlement to 
an initial compensable evaluation for sexual dysfunction.  
Thus, the Board will consider the issue as remaining in 
appellate status.

As discussed in more detail below, the veteran's sexual 
dysfunction has been rated by analogy under 38 C.F.R. § 
4.115b, Diagnostic Codes 7599-7522.  The Board notes that in 
a July 2008 Informal Hearing Presentation, the veteran's 
representative stated, "In accordance with 38 C.F.R. 
§ 3.350, the issue of loss of use of a creative organ must be 
discussed and special monthly compensation (SMC) must be 
addressed for a "k" award."  38 C.F.R. § 4.115b notes, 
"When evaluating any claim involving loss or loss of use of 
one or more creative organs, refer to § 3.350 of this chapter 
to determine whether the veteran may be entitled to special 
monthly compensation; however, there are other conditions in 
this section which under certain circumstances also establish 
entitlement to special monthly compensation."  Thus, this 
issue is referred to the RO for appropriate action.


FINDING OF FACT

The veteran does not experience erectile dysfunction or 
exhibit penile deformity. 


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
service-connected sexual dysfunction are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.115b, 
Diagnostic Code 7299-7522 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  



Pursuant to the Board's November 2006 Remand, the Appeals 
Management Center (AMC) readjudicated the veteran's claim 
under provision of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) as 
discussed in more detail below and issued a supplemental 
statement of the case.  The veteran's representative argued 
that since a VA examination conducted in 2008 did not 
evaluate the veteran's sexual dysfunction, there had not been 
compliance with the Remand instructions.  However, the Board 
did not ask for another examination with respect to this 
claim, but other claims on appeal.  In 2006, claims were also 
pending for service connection for bowel incontinence and 
loss of strength on the right side of the body.  Those claims 
have since been granted.  Based on the foregoing actions, the 
Board finds that there has been compliance with the Board's 
November 2006 Remand.  Stegall v. West, 11 Vet. App. 268 
(1998).

II.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007).  A letter dated in November 
2006 fully satisfied the duty to notify provisions. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The November 2006 
letter also advised the veteran of how VA determines 
disability ratings and effective dates.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).
 
Although this letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
veteran in March 2008.  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The November 2006 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini, 18 Vet 
App. at 120.  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The 
veteran was also accorded VA examination in October 2003 and 
June 2005..

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

III.	Increased Evaluation

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for sexual dysfunction associated with status post 
spinal cord injury with an anterior cervical fusion of C5 
through C8 and posterior cervical fusion C3 to T3.  As such, 
it is not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).

The veteran's sexual dysfunction is rated under 38 C.F.R. § 
4.115b, DC 7599-7522.  Hyphenated diagnostic codes are used 
when a rating under one code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned.  38 C.F.R. § 4.27 (2007).  Diagnostic Code 7599 
indicates the disability is not listed in the Rating 
Schedule, and it has been rated by analogy under a closely 
related disease or injury.  38 C.F.R. §§ 4.20, 4.27 (2007).  
In the present case, the sexual dysfunction was rated by 
analogy as penis, deformity, with loss of erectile power, 
evaluated pursuant to Diagnostic Code 7522.  

Under Diagnostic Code 7522, a 20 percent disability rating 
will be assigned when there is deformity of the penis with 
loss of erectile power.  In every instance where the schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met. 38 
C.F.R. § 4.31. 

There is no diagnostic code which particularly deals with 
sexual dysfunction.  The Board can identify nothing in the 
evidence to suggest that another diagnostic code would be 
more appropriate and the veteran has not requested that 
another diagnostic code be used.  There is no evidence of 
removal of the glans of the penis, ratable under Diagnostic 
Code 7521, or removal of half or more of the penis, ratable 
under Diagnostic Code 7520.  Nor is there any evidence of 
atrophy or removal of the testis to warrant a rating under 
Diagnostic Codes 7523 and 7524.  Accordingly, the Board 
concludes that although not ideal, the most appropriate 
Diagnostic Code under which to evaluate the veteran's sexual 
dysfunction is Diagnostic Code 7522.

Considering the pertinent evidence of record in light of the 
above-noted criteria, the Board finds that the criteria for 
the assignment of an initial compensable evaluation for the 
veteran's sexual dysfunction have not been met at any stage 
of the appeal period.  

The veteran's service medical records are negative for any 
indication of penile deformity.  The veteran's service 
medical records include a Report of Medical Examination dated 
in August 2003 which shows clinical evaluation of the 
veteran's external genitalia as normal.  

At the October 2003 VA examination, the veteran reported that 
he experienced some mild sexual dysfunction and that his 
erections were "less full" and orgasm was somewhat delayed.  
The veteran reported that he was able to have sexual 
relations and, in fact, had fathered three children since the 
time of his cervical spinal cord injury.   

At the June 2005 VA examination, physical examination 
demonstrated circumcised penis, normal inspection and 
palpation.  The veteran stated that although he was able to 
attain a full erection and vaginal penetration, but he 
experiences delayed orgasm with relations.  

Thus, as there is no evidence of deformity of the penis or 
loss of erectile power, an initial compensable rating is not 
warranted for any stage of the appeal period under Diagnostic 
Code 7522.  Given that the veteran's sexual dysfunction has 
not (and could not possibly have) interfered with his 
employment, a compensable evaluation is not warranted under 
the schedular criteria.  Although it appears that he may have 
experienced a change in his sexual performance which he finds 
troubling, it does not warrant a compensable rating under 
VA's criteria.  Accordingly, the criteria for a compensable 
evaluation have not been met at any time during the appeal 
period.

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine is not applicable, 
and the claim must be denied. 38 U.S.C.A. 5107(b) (West 
2003); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
  
The Board notes that there is no evidence of record that the 
veteran's sexual dysfunction causes marked interference with 
employment or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  The Board 
emphasizes that the percentage ratings assigned by the VA 
Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service- 
connected disability. 38 C.F.R. § 4.1.  In the instant case, 
there is no evidentiary basis in the record for a higher 
rating on an extraschedular basis as there is no evidence 
that the veteran is unable to secure or follow a 
substantially gainful occupation solely as a result of his 
sexual dysfunction.  Hence the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extraschedular evaluation. 


ORDER

Entitlement to an initial compensable evaluation for sexual 
dysfunction is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


